DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed with this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 7 recites the limitation "said outer elongate board" in 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said outer elongate board” has been construed to be an outer elongate board of the elongate mounting elements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 3,254,587 to Sweeney.

A) As per Claim 1, Sweeney teaches an air flow producer assembly (Sweeney: Figure 1) comprising: 
first and second elongate mounting elements separated by an elongate gap (Sweeney: Figures 1-2, Item 28); 
a ceiling girder interface member (Sweeney: Figure 1, Item 16) affixed to each of said elongate mounting elements; 
a bridge member (Sweeney: Figure 1, Items J, G, H) affixed to each of said elongate mounting elements, said bridge member comprising a hollow chamber that spans across said gap and which extends upwards from said elongate mounting elements; and 
a vane assembly (Sweeney: Figure 1, Item K) installed in said hollow chamber of said bridge member, said vane assembly comprising a vane that swings across at least a portion of said gap.  

B) As per Claim 6, Sweeney teaches that each of said ceiling girder interface members comprises a vertical member (Sweeney: Figure 1, portion of 16 extending up to Item 14) and an outer horizontal member (Sweeney: Figure 1, Items 18-19) extending perpendicularly from said vertical member.

C) As per Claim 7, Sweeney teaches that said outer horizontal member is flush with a bottom surface of said outer elongate board (Sweeney: Figure 1, bottom of item19 is flush with Item 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 3,733,995 to Brown in view of 2016/0334128 A1 to Manasians.

A) As per Claim 1, Brown teaches an air flow producer assembly (Brown: Figure 2) comprising: 
first and second elongate mounting elements (Brown: Figure 3, Items 10-11) separated by an elongate gap;
a bridge member (Brown: Figures 1-3, Item 25) affixed to each of said elongate mounting elements, said bridge member comprising a hollow chamber that spans across said gap and which extends upwards from said elongate mounting elements; and 
a vane assembly (Brown: Figure1, Items 41-44) installed in said hollow chamber of said bridge member, said vane assembly comprising a vane that swings across at least a portion of said gap.
Brown does not teach a ceiling girder interface member affixed to each of said elongate mounting elements.
However, Manasians teaches a ceiling girder interface member affixed to each of said elongate mounting elements (Manasians: Figure 2, horizontal portion extending out from Item 2 in Figure 1 to screw into joists).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by adding interface members, as taught by Manasians, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown with these aforementioned teachings of Manasians with the motivation of providing flexibility with installation and further securing within the ceiling.

B) As per Claim 2, Brown in view of Manasians teaches that each of said elongate mounting elements comprises an outer elongate board (Brown: Figure 3, Outer Items 12-13 extend from inner portion that forms Item 15) from which extends an inner member.

C) As per Claim 3, Brown teaches all the limitations except that that said inner member is thicker than said outer elongate board.
However, Manasians teaches said inner member is thicker than said outer elongate board (Manasians: Figure 1, bottom of Item 2 have inner portion extending toward Items 16 with lipped edge that is thicker than outer extending flange).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by forming the inner and outer boards, as taught by Manasians, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown with these aforementioned teachings of Manasians since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the shape of the boards in Manasians for the shape of the boards in Brown. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Manasians as applied to claim 2 above, and further in view of US Patent Number 5,215,284 to Hungerford.

A) As per Claim 4, Brown teaches that said inner member has an upward-facing surface (Brown: Figure 3, inner member has upper surface).
Brown does not teach that the inner member has a lower tilted portion.
However, Manasians teaches the inner member has a lower tilted portion Manasians: Figure 1, bottom of Item 2 have inner portion extending toward Items 16 with lipped edge).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by forming the inner and outer boards, as taught by Manasians, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown with these aforementioned teachings of Manasians since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the shape of the boards in Manasians for the shape of the boards in Brown. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Brown in view of Manasians does not explicitly teach that the upward-facing surface is curved.
However, Hungerford teaches an upward-facing surface is curved (Hungerford: Figure 2, Item 6).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown in view of Manasians by making the surface curved, as taught by Hungerford, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown in view of Manasians with these aforementioned teachings of Hungerford with the motivation of providing a smoother airflow, thereby reducing airflow noise and turbulence.
	
B) As per Claim 5, Brown in view of Manasians and Hungerford teaches that said lower tilted portion extends below a level of a bottom of said outer elongate board (Manasians: Figure 1, bottom of Item 2 have inner portion extending toward Items 16 with lipped edge extending below rest of Item 2).


Claim(s) 1, 6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hungerford.

A) As per Claim 1, Brown teaches an air flow producer assembly (Brown: Figure 2) comprising: 
first and second elongate mounting elements (Brown: Figure 3, Items 10-11) separated by an elongate gap;
a bridge member (Brown: Figures 1-3, Item 25) affixed to each of said elongate mounting elements, said bridge member comprising a hollow chamber that spans across said gap and which extends upwards from said elongate mounting elements; and 
a vane assembly (Brown: Figure1, Items 41-44) installed in said hollow chamber of said bridge member, said vane assembly comprising a vane that swings across at least a portion of said gap.
Brown does not teach a ceiling girder interface member affixed to each of said elongate mounting elements.
However, Hungerford teaches a ceiling girder interface member affixed to each of said elongate mounting elements (Hungerford: Figure 2, Items 38).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by adding interface members, as taught by Hungerford, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown with these aforementioned teachings of Hungerford with the motivation of providing flexibility with installation and further securing within the ceiling.

B) As per Claim 6, Brown in view of Hungerford teaches that each of said ceiling girder interface members comprises a vertical member and an outer horizontal member extending perpendicularly from said vertical member (Hungerford: Figure 2, Items 38 have vertical section and outer horizontal section Item 39).

C) As per Claim 8, Brown in view of Hungerford teaches that an inner horizontal member (Hungerford: Figure 2, Item 41) extends perpendicularly from said vertical member on a side opposite to that of said outer horizontal member.

D) As per Claim 9, Brown teaches all the limitations except that each of said elongate mounting elements comprises an outer elongate board and wherein said bridge member comprises two outer flanges that have one or more flange mounting provisions for mounting on an upper surface of said outer elongate boards.
However, Hungerford teaches that each of said elongate mounting elements comprises an outer elongate board (Hungerford: Figure 2, item 8) and wherein said bridge member comprises two outer flanges that have one or more flange mounting provisions for mounting on an upper surface of said outer elongate boards (Hungerford: Figure 2, vertical flange of Item 19 extending down into and contacting upper surface of Item 8).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by having an outer board attach to flanges, as taught by Hungerford, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brown with these aforementioned teachings of Hungerford since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the bridge attachment of Hungerford for the bridge attachment of Brown. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

E) As per Claim 10, Brown in view of Hungerford teaches that said bridge member comprises two upright members (Brown: Figure 1, items 31 & 33) that extend perpendicularly from said outer flanges and two slanted members (Brown: Figure 1, Items 27 & 29), each of which extends inwards from a corresponding one of said upright members, and a connecting member (Brown: Figure 1, Item 46 & 28) that extends between said slanted members.

F) As per Claim 11, Brown in view of Hungerford teaches that a lower face of said connecting member comprises one or more vane assembly mounting provisions (Brown: Figure 3, bottom of Item 46 holds vanes 41 & 42).

G) As per Claim 12, Brown in view of Hungerford teaches that two said bridge members are mounted at opposite ends of said elongate mounting elements and said vane extends over at least a portion of a length between the two bridge members (Brown: best shown in Figure 2 with Item 25 spaced on each end of Items 41 & 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762